Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wyatt Istvan-Mitchell on January 25, 2022:
Please insert into each of claims 1 and 2 the phrase,

-- when measured at a frequency of 0.1 Hz --

after the recited temperature range in the last line of the claim and the period.

Applicant was advised that the Examiner had encountered evidence during his updated search of the instant invention, that the magnitude of the loss factor is not entirely independent of the frequency at which a measurement is taken and thus it is appropriate that it too be mentioned when reporting this property.

	An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  As before, the art cited during this prosecution discloses compositions of similar makeup that have been partially-cured at one stage but are not so similar to those exemplified in the Specification as to be necessarily conforming with the tan delta limitation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765